Exhibit 10.1 TERMINATION AGREEMENT AMONG FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER OF BANK OF HIAWASSEE, HIAWASSEE, GEORGIA FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER OF NEW HORIZONS BANK, EAST ELLIJAY, GEORGIA FEDERAL DEPOSIT INSURANCE CORPORATION and PARK STERLING BANK DATED AS OF AUGUST 26, 2016 TERMINATION AGREEMENT THIS TERMINATION AGREEMENT ( the “Agreement”), is made and entered into as of the 26th day of August, 2016, by and among the FEDERAL DEPOSIT INSURANCE CORPORATION, as RECEIVER OF BANK OF HIAWASSEE, HIAWASSEE, GEORGIA, and as RECEIVER OF NEW HORIZONS BANK, EAST ELLIJAY, GEORGIA ( collectively, the “Receiver”), PARK STERLING BANK, organized under the laws of the State of North Carolina and having its principal place of business in Mecklenberg County, North Carolina (“Park Sterling”), and the FEDERAL DEPOSIT INSURANCE CORPORATION , organized under the laws of the United States of America and having its principal office in Washington, D.C., acting in its corporate capacity (the “Corporation”). The Receiver, the Corporation and Park Sterling may each be referred to herein as a “Party” or collectively as the “Parties.” RECITALS WHEREAS, on March 19, 2010, the Georgia Department of Banking and Finance closed the Bank of Hiawassee (“Hiawassee”), and the Federal Deposit Insurance Corporation accepted appointment as Receiver of Hiawassee; WHEREAS, following acceptance of appointment as Receiver of Hiawassee, the Receiver, Citizens South Bank and the Corporation entered into a Purchase and Assumption Agreement dated as of March 19, 2010 (the “Hiawassee P&A Agreement”) with respect to certain assets and liabilities of Hiawassee; WHEREAS, on April 15, 2011, the Georgia Department of Banking and Finance closed New Horizons Bank (“NHB”), and the Federal Deposit Insurance Corporation accepted appointment as Receiver of Hiawassee; WHEREAS, following acceptance of appointment as Receiver of NHB, the Receiver, Citizens South Bank and the Corporation entered into a Purchase and Assumption Agreement dated as of April 15, 2011 (the “New Horizons P&A Agreement”) with respect to certain assets and liabilities of NHB;. WHEREAS, each of the P&A Agreements includes a Single Family Shared-Loss Agreement attached as Exhibit 4.15A (collectively, the “SFSLAs”) and a Commercial Shared-Loss Agreement attached as Exhibit 4.15B (collectively, the “CSLAs”); WHEREAS, Park Sterling merged with Citizens South Bank and assumed all duties and obligations under each of the P&A Agreements, the SFSLAs and the CSLAs; WHEREAS, the Parties agree that it is in each of their best interest to adjust and settle any obligations under the SFSLAs and CSLAs and to enter into this Agreement; WHEREAS, Park Sterling has offered to pay, and the Receiver and Corporation, have agreed to accept, in full satisfaction of the Parties current and future liabilities and obligation to each other under the SFSLAs and CSLAs, the sum of $4,394,044.00 (the “Termination Amount”); NOW, THEREFORE , in consideration of the mutual promises, covenants and undertakings and the payment to be made herein, the Receiver, the Corporation and Park Sterling wish to resolve, settle, terminate and commute any and all past and present claims related to the SFSLAs and CSLAs under the following terms and conditions herein set forth and other valuable consideration, the parties hereto agree as follows: ARTICLE I CLOSING Except as noted below in Section 2.1 and subject to the satisfaction, or waiver in writing of the conditions precedent set forth in Article III, the transactions contemplated by this Agreement shall be consummated at a closing (the "Closing") to be held in person or by electronic means on August 26, 2016, or such earlier or later date, or in such other manner, as the Parties hereto may agree in writing (the "Closing Date"). ARTICLE II PAYMENTS AND TERMINATION Payment of Termination Amount .
